NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT

JOHN DESYLVESTER,                       )
                                        )
             Appellant,                 )
                                        )
v.                                      )    Case No. 2D18-3321
                                        )
NATIONSTAR MORTGAGE, LLC,               )
                                        )
             Appellee.                  )
                                        )

Opinion filed November 6, 2019.

Appeal from the Circuit Court for
Manatee County; George K. Brown, Jr.,
Judge.

David W. Smith of Law Office of David
W. Smith, Sarasota, for Appellant.

Sara F. Holladay-Tobias, Emily Y.
Rottmann, and C. H. Houston, III, of
McGuire Woods, LLP, Jacksonville, for
Appellee.



PER CURIAM.

             Affirmed.


BLACK, LUCAS, and SMITH, JJ., Concur.